803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARKHAM ELLIS, Plaintiff-Appellantv.ECKANKAR INTERNATIONAL OFFICE, Defendant-Appellee.
No. 86-1247.
United States Court of Appeals, Sixth Circuit.
Sept. 29, 1986.

1
BEFORE:  KEITH and KENNEDY, Circuit Judges;  BROWN, Senior Judge

ORDER

2
The plaintiff appeals the order dismissing without prejudice his pro se complaint for failure of the complaint to comply with the requirements of Rule 8, Federal Rules of Civil Procedure.  He now has three motions pending before the Court:  (1) an application for leave to proceed on appeal in forma pauperis;  (2) a motion for appointment of counsel;  and (3) a motion to transfer this appeal to the United States Court of Appeals for the Federal Circuit.  These motions were referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Upon review of the plaintiff's complaint, we conclude the district court did not err in finding it insufficient under Rule 8.  The complaint is rambling and fails to provide "fair notice of what the plaintiff's claim is and the grounds upon which it rests."    Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir. 1976), quoting Conley v. Gibson, 355 U.S. 41, 47 (1957).


4
It is ORDERED that the three motions pending in this appeal be and they hereby are denied.


5
Upon examination of the record and the plaintiff's informal brief, this panel agrees unanimously that oral argument is not needed in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.


6
It therefore is ORDERED further that the district court's order of January 30, 1986, dismissing the plaintiff's action without prejudice be and it hereby is affirmed.  Rule 9(d)(2), Rules of the Sixth Circuit.